Citation Nr: 1724446	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-41 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, also claimed as asthma.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

5.  Entitlement to service connection for sinusitis, to include as due to herbicide exposure.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board observes that evidence has been added to the Veteran's claims file since the issuance of the July 2015 Statement of the Case (SOC), including medical treatment records, that were not initially reviewed by the Agency of Original Jurisdiction (AOJ).  However, in a May 2017 memorandum, the Veteran's representative indicated that the Veteran waived initial review of the evidence by the AOJ, and as such, the Board concludes that it may review and adjudicate the claims on appeal.  

The Board notes that according to an October 2015 notice of disagreement that was accepted in lieu of a VA Form 9, the Veteran crossed out the issue of entitlement to service connection for sinusitis, which suggests that he did not wish to perfect an appeal of this issue.  Additionally, in a May 2016 statement submitted via a VA Form 9, the Veteran stated that he only wished to appeal the issues of entitlement to service connection for a chronic skin disorder and for PTSD.  In the above-noted May 2017 memorandum, the Veteran's representative maintained that these filings from the Veteran are too ambiguous to be accepted as a withdrawal of the requests to reopen the claims for service connection for diabetes mellitus and a respiratory disorder, or of the claim for service connection for sinusitis.  As such, the Veteran's representative requested that the Board proceed to adjudicate each of the instant claims.  In light of this background, the Board concludes that there is no clear statement indicating that the Veteran wishes to withdraw any of the issues that are currently before the Board, and as such, it will proceed to review the instant claims.  See 38 C.F.R. § 20.204(a)-(b).  

The Board observes that according to a September 2016 VA Form 8, the issue of entitlement to an increased rating in excess of 70 percent for bilateral hearing loss was certified to the Board.  However, this appears to be in error.  In this regard, the Board notes that the above-referenced November 2014 rating decision granted service connection for bilateral hearing loss and assigned a 70 percent disability rating.  In a July 2015 rating decision, the RO, in pertinent part, continued the 70 percent disability rating.  In August 2015, the Veteran filed a notice of disagreement with the RO's decision to continue the rating for bilateral hearing loss at 70 percent, and an SOC was issued in December 2015.  In May 2016, the Veteran filed a Form 9, which indicated that he was only appealing his claims for service connection for a chronic skin condition and for PTSD.  There is no indication that the Veteran filed a substantive appeal of the issue of entitlement to an increased rating in excess of 70 percent for bilateral hearing loss.  As such, the Board does not have jurisdiction over this issue, and it will not be further addressed.  

The issues of entitlement to service connection for sleep apnea and for a back condition have been raised by the record in a May 2016 statement, but they have not been subsequently addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to service connection for a skin disorder, sinusitis, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An August 2005 rating decision denied the Veteran's claim of entitlement to service connection for a respiratory/lung condition based on the determination that the Veteran's respiratory condition, diagnosed as asthma, was not incurred in, or aggravated by, service, to include service-connected tuberculosis.  The Veteran filed a notice of disagreement with respect to this issue in October 2005, and he filed a substantive appeal via a VA Form 9 in January 2007.  He withdrew his appeal in September 2009, prior to receiving notice that the appeal had been transferred to the Board.  

2.  The additional evidence associated with the claims file following the August 2005 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a respiratory disorder, nor does it otherwise raise a reasonable possibility of substantiating his claim.  

3.  A February 24, 2009 rating decision denied the Veteran's claim of entitlement to service connection for a chronic skin condition on the grounds that there was no evidence of chloracne or of any Agent Orange-related skin disorder.  The Veteran did not initiate an appeal of the February 24, 2009 rating decision, and no new and material evidence was received within one year of the rating decision.  

4.  The additional evidence associated with the claims file following the February 24, 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a skin disorder.  
5.  A June 2010 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, based on determination that there was no current diagnosis of diabetes mellitus or any indication of diabetes mellitus that was diagnosed to a compensable degree within one year of the Veteran's separation from service.  The Veteran filed a notice of disagreement in March 2011, and a statement of the case was subsequently issued in June 2012, but the Veteran did not file a VA Form 9 or otherwise file a substantive appeal of his claim.  

6.  The additional evidence associated with the claims file following the June 2010 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus, nor does it otherwise raise a reasonable possibility of substantiating his claim.  

7.  Service treatment and/or personnel records added to the claims file since the August 2005 rating decision denying the claim for service connection for a respiratory/lung condition, the February 24, 2009 rating decision denying the claim for service connection for a chronic skin condition, and the June 2010 rating decision denying the claim for service connection for diabetes mellitus are not relevant to the Veteran's claims or are duplicative of service treatment and personnel records that were previously associated with the claims file.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied the Veteran's claim for service connection for a respiratory/lung condition became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202, 20.204, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the August 2005 rating decision is not new and material, and the claim of entitlement to service connection for a respiratory disorder, also claimed as asthma, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The February 24, 2009 rating decision, which denied the Veteran's claim for service connection for a skin disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2016).  

4.  The additional evidence received since the February 24, 2009 rating decision is new and material, and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

5.  The June 2010 rating decision, which denied the Veteran's claim for service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202, 20.302, 20.1103 (2016).  

6.  The additional evidence received since the June 2010 rating decision is not new and material, and the claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The RO provided pre-adjudication VCAA notice, by letter, in August 2014.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate his claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records from VA and non-VA providers, and lay statements have been associated with the record.  
In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to requests to reopen finally-adjudicated claims, VA is only required to provide a medical examination or obtain a medical opinion if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (2003) ("[W]ithout the introduction of new and material evidence, VA is not required to provide a medical examination or opinion" in claims to reopen a previously adjudicated claim).  As will be explained below, the Veteran has not introduced new and material evidence sufficient to reopen his previously-denied claims for service connection for a respiratory disorder or for diabetes mellitus.  Accordingly, VA is not required to provide a medical examination or obtain a medical opinion prior to adjudicating these previously-denied claims.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

As the record does not indicate that there is additional evidence to obtain that is pertinent to the Veteran's requests to reopen previously-denied claims, the Board concludes that no further assistance to the Veteran is required for VA to comply with its duty to assist.  

II.  Claims to Reopen

	Legal Criteria

In general, a claim that has been denied by the RO in a final, unappealed decision may not thereafter be reopened or allowed.  See 38 U.S.C.A. § 7105(c).  An exception to this rule is set forth in 38 U.S.C.A. § 5108, which pertains to reopening disallowed claims.  

To reopen a claim that has been denied by a final decision, a claimant must present new and material evidence in support of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New evidence" means existing evidence that was not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

There is generally a low threshold for determining that a claimant has presented new and material evidence.  See id.; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, the phrase "raise a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  See Shade, 24 Vet. App. at 121.  

For purposes of reopening a claim, the credibility of newly presented evidence is generally presumed, unless the evidence is inherently incredible or beyond the competence of the witness presenting the evidence.  See, e.g., Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

	Factual Background and Analysis:  Respiratory Disorder

Historically, the RO issued a decision in February 2005, in which it denied entitlement to service connection for a respiratory condition on the ground that the evidence failed to show any disability that was incurred in and/or aggravated by service.  Following a July 2005 VA examination, the RO reconsidered the Veteran's claim in an August 2005 rating decision, in which it confirmed and continued its previous denial.  At the time of the August 2005 rating decision, the evidence, in pertinent part, consisted of the Veteran's service treatment records, private medical treatment records from Kaiser Permanente and McCarthy Medical Center that were received in 2004, a July 2005 VA examination report, and an October 2004 lay statement from the Veteran.  As reflected in the July 2005 VA examination report, the Veteran was given a diagnosis of asthma.  The examiner opined that it was less likely than not that the Veteran's asthma was secondary to the Veteran's service-connected, inactive tuberculosis.  The examiner stressed that there was no evidence establishing that the Veteran's tuberculosis, which was successfully treated during military service, was of sufficient severity as to be likely to result in any residual pulmonary dysfunction.  The RO denied the Veteran's claim, as it found that the evidence failed to show that his respiratory condition, also claimed as asthma, was incurred in, or aggravated by, service, to include service-connected tuberculosis.  

The Veteran filed a notice of disagreement in October 2005, a statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal, via a VA Form 9, in January 2007.  However, in a September 2009 statement, the Veteran withdrew his appeal of the issue of service connection for a respiratory condition prior to receiving any notice that the appeal was transferred to the Board.  As the withdrawal of the appeal effectuated a withdrawal of the Veteran's notice of disagreement and his substantive appeal, the August 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a respiratory/lung condition in March 2014.  Evidence added to the claims file since the August 2005 rating decision, in pertinent part, includes VA treatment records from the Palo Alto VAMC and the Manila Outpatient Clinic, private medical records from the Washington Hospital Healthcare System (Drs. Valencia and Wilson) and the Jireh Medical Specialist and Diabetes Clinic (Dr. Bernal), and lay statements from the Veteran.  As reflected in the Veteran's March 2015 notice of disagreement, he contends that his claimed respiratory/lung condition (also claimed as asthma) was caused by in-service exposure to herbicides.  

The Board concludes that the additional evidence received since the August 2005 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, nor does it raise a reasonable possibility of substantiating his claim when considered by itself or in conjunction with the evidence that was previously of record.  The additional evidence shows that the Veteran has been continued to be treated for asthma.  However, there is no new competent evidence indicating that the Veteran's asthma might be related to his active military service, to include in-service exposure to herbicides.  

Crucially, the mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen a previously-denied claim.  See, e.g., Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  In this regard, although exposure to herbicides during service in the Republic of Vietnam has been conceded in the Veteran's case, there is no new evidence of record, other than the Veteran's lay statements, that suggests that his diagnosed asthma is related to in-service herbicide exposure.  While the Veteran has asserted a relationship exists between his asthma and exposure to herbicides, the question of whether such a relationship exists is a complex medical issue that is far beyond the purview of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Moreover, the VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice: Diseases Not Associated with Exposure to Certain Herbicide Agents, 61 Fed. Reg. 59232 (Nov. 2, 1999).  

Aside from the Veteran's lay contention, he has not submitted any competent evidence, such as medical findings, statements, or opinions, that tends to suggest a possible relationship between in-service herbicide exposure and asthma.  See 38 C.F.R. § 3.159(a) (defining competent medical evidence).  Thus, as there is no recognized positive association between herbicide exposure and asthma by VA generally, and no competent evidence suggesting that the Veteran's asthma was caused by, or is otherwise etiologically related to, herbicide exposure, the Veteran's lay contentions do not raise a reasonable possibility that VA assistance would help substantiate his claim.  Specifically, they do not rise to the level of triggering VA's duty to assist by providing a VA examination or obtaining a medical opinion.  See Shade, 24 Vet. App. at 116.  

Thus, while the Veteran's lay assertion that his respiratory condition is the result of in-service herbicide exposure constitutes an alternative theory of entitlement, it does not qualify as new and material evidence sufficient to reopen his previously-denied claim.  Specifically, there is no new competent evidence that suggests that the Veteran's asthma was caused by, or is otherwise related to, his active military service.  Thus, the additional evidence submitted since the August 2005 rating decision, when considered by itself and in conjunction with evidence that was previously of record, is not new and material.  As new and material evidence has not been received, the claim for service connection for a respiratory disorder is not reopened.  See 38 C.F.R. § 3.156(a).  

Although VA has associated service personnel records with the claims file since the issuance of the August 2005 rating decision, the Board concludes that they do not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c).  While the RO conceded exposure to herbicides in the Republic of Vietnam based on these personnel records, they are absent of any evidence that tends to suggest that the Veteran's asthma was caused by, or is otherwise related to, his active duty service, to include in-service herbicide exposure.  Finally, although the Veteran has submitted copies of personnel and service treatment records since the issuance of the August 2005 rating decision, the Board concludes that they also do not warrant reconsideration under 38 C.F.R. § 3.156(c), as they are simply duplicate copies of records that had previously been associated with the claims file.  

	Factual Background and Analysis:  Skin Disorder

In the instant case, the RO issued a decision on February 3, 2009, in which it denied entitlement to service connection for a chronic skin condition.  According to the rating decision, there was no evidence showing that a chronic skin condition occurred in, or was caused by, service.  There was also no basis to establish service in Vietnam or exposure to herbicides.  

In a February 24, 2009 rating decision, the RO conceded in-country service in the Republic of Vietnam.  However, the RO continued to deny the Veteran's claim because there was no evidence of chloracne or of any Agent Orange-related skin disorder.  At the time of the February 24, 2009 rating decision, the evidence, in pertinent part, consisted of the Veteran's service treatment and personnel records; private medical treatment records from Kaiser Permanente and McCarthy Medical Center that were received in 2004, from Washington TMG (Drs. Valencia and Wilson) dated through 2007, and from the Center for Dermatology (Dr. Dhawan) dated from 2007 to 2008; VA treatment records from the Palo Alto VAMC dated from 2004 to 2008; and lay statements.  The Board observes that private medical records, such as a May 2008 treatment note from the Center for Dermatology, referenced pruritic dermatitis with pigmentation of the posterior neck.  As the Veteran never initiated an appeal of the February 24, 2009 rating decision, and no new and material evidence was received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a chronic skin condition in March 2014.  Evidence added to the claims file since the February 24, 2009 rating decision, in pertinent part, includes VA treatment records from the Palo Alto VA VAMC and the Manila Outpatient Clinic; private medical records from the Washington Hospital Healthcare System (Drs. Valencia and Wilson), the Yap Valenton Skin & Medical Clinic, and the Center for Dermatology; and lay statements from the Veteran.  

The Board concludes that the additional evidence received since the February 24, 2009 rating decision is new and material because it raises a reasonable possibility of substantiating his claim when considered in conjunction with the evidence that was previously of record.  Specifically, treatment records from the Washington Healthcare Center show that the Veteran has been treated for rosacea, eczema, tinea/pityriasis versicolor, and tinea cruris during the course of the appeal.  Additionally, an October 2015 record from the Yap Valenton Skin & Medical Clinic indicates that the Veteran has been treated for contact dermatitis.  As the newly-obtained evidence includes diagnoses that have not previously been considered, the Board concludes that the additional evidence is new and material because it was not of record at the time of VA's final rating decision in February 2009, and it raises a reasonable possibility of substantiating the Veteran's claim given service treatment records documenting treatment for an eczemoid skin rash and/or dermatitis.  See Shade, 24 Vet. App. at 121.  

Although the Veteran has submitted copies of personnel and service treatment records since the issuance of the February 24, 2009 rating decision, the Board concludes that they do not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c), as they are duplicative of records that had previously been associated with the claims file when VA first decided the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a skin disorder pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.  

	Factual Background and Analysis: Diabetes Mellitus

Historically, the RO issued a decision in June 2010 denying entitlement to service connection for diabetes mellitus.  At the time of the June 2010 rating decision, the evidence, in pertinent part, consisted of the Veteran's service treatment records, private medical treatment records from Kaiser Permanente dated through 2003, private treatment records from Drs. Valencia and Wilson/Washington TMG dated through January 2010, and a May 2010 VA examination report.  The rating decision provides that the Veteran's exposure to herbicides in the Republic of Vietnam was conceded.  As reflected in the May 2010 examination report, the Veteran had borderline elevated fasting glucose determinations in the past, as high as 121 mg./dL three years prior, had been previously-diagnosed as pre-diabetic and placed on a diabetic diet, and had never taken oral hypoglycemic agents or insulin.  The examiner gave a diagnosis of borderline diabetes mellitus, type 2, diet-controlled.  The RO denied the Veteran's claim on the grounds that the available evidence did not show that diabetes mellitus was diagnosed to a compensable degree within one year of the Veteran's separation from service, nor did it show a current diagnosis of diabetes mellitus.  The Veteran initiated an appeal of the June 2010 rating decision, as reflected in a notice of disagreement that was filed in March 2011.  While an SOC was subsequently issued in June 2012, the Veteran never filed a substantive appeal of the issue of entitlement to service connection for diabetes mellitus.  As such, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for diabetes mellitus in March 2014.  Evidence added to the claims file since the June 2010 rating decision, in pertinent part, includes VA treatment records from the Palo Alto VAMC and the Manila Outpatient Clinic, private medical records from the Washington Hospital Healthcare System (Drs. Valencia and Wilson) and the Jireh Medical Specialist and Diabetes Clinic (Dr. Bernal), and lay statements from the Veteran.  

The Board concludes that the additional evidence received since the June 2010 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim when considered by itself or in conjunction with the evidence that was previously of record.  The newly-obtained evidence reflects that the Veteran has been treated for hyperglycemia, but there is no indication of a diagnosis of diabetes mellitus or of two or more fasting blood glucose findings of 126 mg/dL or above.  On the contrary, private treatment records from the Washington Hospital Healthcare System show fasting blood glucose levels of 71 in July 2013, 135 in January 2014, 99 in July 2014, 98 in December 2014, and 101 in July 2015.  Additionally, a January 2016 VA treatment record shows a blood glucose level of 110.  

Thus, the additional evidence submitted since the June 2010 rating decision, when considered by itself and in conjunction with evidence that was previously of record, is not new and material.  Specifically, the additional evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, evidence of a clinical diagnosis of diabetes mellitus or of two or more fasting blood glucose findings of 126 mg/dL or above, nor does it raise a reasonable possibility of substantiating his claim.  As new and material evidence has not been received, the claim for service connection for diabetes mellitus is not reopened.  See 38 C.F.R. § 3.156(a).  

Although the Veteran has submitted copies of personnel and service treatment records since the issuance of the June 2010 rating decision, the Board concludes that they do not warrant reconsideration pursuant to 38 C.F.R. § 3.156(c), as they are duplicate copies of records that had previously been associated with the claims file when VA first decided the Veteran's claim.  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a respiratory disorder, also claimed as asthma, is not reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.  

New and material evidence not having been received, the claim of entitlement to service connection for diabetes mellitus is not reopened.  


REMAND

The Veteran is seeking service connection for a skin disorder, sinusitis, and an acquired psychiatric disorder.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


	Service Connection:  Skin Disorder

The Veteran contends that he has a chronic skin condition that incurred in, or is otherwise the result of, his active military service, to include as due to herbicide exposure.  As noted above, in-service exposure to herbicides in the Republic of Vietnam has been conceded.  A review of the Veteran's service treatment records shows that in August 1974, he received treatment for scaling and itching skin over the ear lobe.  The impression was dermatitis.  Additionally, the Veteran's August 1974 report of medical examination on separation from service provided that he had a skin abnormality, namely, an eczemoid skin rash on his left ear, and in the corresponding report of medical history, it was noted that the Veteran was being treated for an eczemoid chin rash.  Further, as detailed above, treatment records during the course of the appeal show assessments of rosacea, eczema, tinea/ pityriasis versicolor, tinea cruris, and contact dermatitis.  

VA's duty to assist includes making reasonable efforts to obtain relevant records, including those from private medical providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Here, the record suggests that there might be outstanding private treatment records that are relevant to the Veteran's claim.  Specifically, in April 2015, the Veteran submitted a release form authorizing VA to obtain treatment records from the Center for Dermatology (Dr. Dhawan) dated from 2009 to present.  In October 2015, the Veteran submitted a release form authorizing VA to obtain treatment records from the Yap Valenton Skin & Medical Clinic that were dated between 2005 and 2015.  The Veteran also submitted a statement from Dr. Valenton-Yap indicating that the Veteran had been her patient for eleven years.  As there is no indication that the RO attempted to obtain these records, on remand, it should make reasonable efforts to obtain them, in addition to any other identified, relevant medical records.  See 38 C.F.R. § 3.159(c)(1).  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the Veteran's treatment for skin-related symptoms during service, and the assessments of rosacea, eczema, tinea/pityriasis versicolor, tinea cruris, and contact dermatitis during the course of the appeal, the Board finds that the evidence of record indicates that the Veteran's claimed skin disorder might be associated with his active duty service.  Accordingly, a VA examination is warranted before adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

	Service Connection:  Sinusitis

The Veteran asserts that he has sinusitis that was caused by his active military service, to include herbicide exposure.  As noted above, in-service exposure to herbicides in the Republic of Vietnam has been conceded.  While the Veteran's service treatment records do not reflect a diagnosis of sinusitis, they do indicate that he was treated multiple times during active service for cold symptoms during service, and in his August 1974 report of medical examination, the Veteran affirmed a history of ear, nose, and throat trouble, in addition to chronic/frequent colds.  Additionally, medical evidence, such as an August 2016 active problem list from the Washington Hospital Healthcare System, which lists "other chronic sinusitis," indicates that the Veteran might have a current sinusitis disability.  Therefore, as the record suggests that the Veteran's claimed disability might be caused by, or otherwise related to, his active military service, a VA examination that addresses the nature and etiology of his claimed condition is warranted before the Board adjudicates his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. App. at 81.  

	Service Connection:  Acquired Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder that is the result of his active military service.  As reflected in the Veteran's statements, such as those dated in March 2014 and March 2015, and a May 2016 VA Form 9, the Veteran reportedly has symptoms such as recurring nightmares and/or flashbacks related to his experience as a patient aboard the U.S.S. Repose in March 1966, where he was in the presence of wounded combat soldiers.  Additionally, in a May 2016 statement, the Veteran suggested that his claimed psychiatric disorder might have been caused or aggravated by a service-connected disability, specifically, bilateral hearing loss.  

The Veteran was afforded a VA PTSD examination in October 2014.  According to the examination report, the Veteran's only diagnosis was nondependent alcohol abuse, which the examiner maintained was not related to the Veteran's service.  However, particularly in light of a January 2016 VA mental health consult note, the Board finds that an additional medical examination is warranted before adjudicating the Veteran's claim.  The January 2016 VA treatment note shows that the Veteran discussed nightmares regarding in-service experiences, and the treating provider gave diagnostic impressions of unspecified anxiety disorder and unspecified depressive disorder.  In light of these subsequent diagnostic impressions, the Board finds that a clarifying medical opinion is needed before adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In addition, to the extent that a May 2016 statement from the Veteran suggests that his claimed psychiatric disorder was caused or aggravated by his service-connected bilateral hearing loss, the examiner should provide an etiology opinion that addresses possible secondary service connection.  

The record also raises the possibility that there are outstanding private treatment records that are relevant to the Veteran's claim.  Specifically, in April 2015, the Veteran submitted a release form authorizing VA to obtain treatment records from private psychiatrist Dr. Banzon, and in October 2015, the Veteran submitted a release form authorizing VA to obtain treatment records from private psychiatrist Dr. M. Ponce-Salazar.  While the Veteran has submitted some records from these providers, it does not appear that the RO made any attempts to obtain the records pursuant to the Veteran's requests.  Accordingly, on remand, the AOJ should attempt to obtain these private treatment records, in addition to any others that the Veteran adequately identifies.  See 38 C.F.R. § 3.159(c)(1).  

Finally, the Board observes that VA treatment records from the Manila and Palo Alto VAMCs were last associated with the Veteran's claims file in January 2016.  On remand, the AOJ should obtain outstanding VA treatment records, if any.  See 38 C.F.R. § § 3.159(c)(2).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding treatment records from the Manila and Palo Alto VAMCs dated from January 2016 to the present.  In addition, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, outstanding private treatment records from the Center for Dermatology (Dr. Dhawan), the Yap Valenton Skin & Medical Clinic (Dr. Valenton-Yap), private psychiatrist Dr. Banzon, and private psychiatrist Dr. M. Ponce-Salazar.  

Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner regarding the nature and etiology of his claimed skin disorder.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  
a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed skin disorder.  

If the examiner does not find any current diagnoses pertaining to the Veteran's claimed skin disorder, the examiner should address the above-noted private medical records from the Washington Healthcare Center and the Yap Valenton Skin & Medical Clinic showing assessments of rosacea, eczema, tinea/pityriasis versicolor, tinea cruris, and contact dermatitis.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include as due to conceded, in-service herbicide exposure.  

The examiner should, at a minimum, consider and address the August 1974 service treatment record and separation examination documents reflecting treatment for dermatitis and eczemoid skin rash(es).  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

3.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner regarding the nature and etiology of his claimed sinusitis disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed sinusitis disability.  

If the examiner does not find any current diagnoses pertaining to the Veteran's claimed sinusitis disability, the examiner should address private medical records from the Washington Hospital Healthcare System, which include "other chronic sinusitis" in the Veteran's active problem list.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include as due to conceded, in-service herbicide exposure.  
A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

4.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner regarding the nature and etiology of his claimed psychiatric disorder.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)  The examiner should clarify whether the Veteran has had any acquired psychiatric disorder other than nondependent alcohol abuse during the course of the appeal, to include anxiety and/or depressive disorder.  

If no additional diagnosis pertaining to an acquired psychiatric disorder is identified, the examiner should address the impressions of unspecified anxiety disorder and unspecified depressive disorder, as reflected in a January 2016 VA mental health note.  

b)  For any psychiatric disorder that is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service.  
               
In rendering an opinion, the examiner should note and address the Veteran's reports of nightmares and/or flashbacks regarding witnessing wounded combat soldiers while being treated aboard the U.S.S. Repose.  

c)  For any psychiatric disorder that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the claimed acquired psychiatric disorder was caused OR aggravated by any service-connected disability, to include bilateral hearing loss.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected acquired psychiatric disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


